                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND

MITSUI O.S.K. LINES LTD.,                        :
                                                 :
               Plaintiff,                        :    Civil Action No: 1:21-CV-00275-CCB
                               :
vs.                                 :
                                    :
XCOAL ENERGY & RESOURCES, a/k/a     :
XCOAL ENERGY & RESOURCES L.P. a/k/a :
XCOAL ENERGY & RESOURCES LLC,       :
                                    :
          Defendant.                :
                                    :

                        NOTICE OF DISMISSAL WITH PREJUDICE

       Plaintiff, Mitsui O.S.K. Lines Ltd. (“Plaintiff”), through its counsel, Baker, Donelson,

Bearman, Caldwell & Berkowitz, P.C., and Tisdale & Nast Law Offices, LLC, hereby voluntarily

dismisses this action, with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).



                                                      Respectfully submitted,


                                              By:     /s/ Jack R. Daley
                                                      Jack R. Daley (CPF #0912150189)
                                                      jdaley@bakerdonelson.com
                                                      BAKER, DONELSON, BEARMAN,
                                                      CALDWELL & BERKOWITZ, P.C.
                                                      100 Light Street, 19th Floor
                                                      Baltimore, MD 21202
                                                      Tel: (401)-685-1120



                                              By:     /s/ Thomas L. Tisdale
                                                      Thomas L. Tisdale (TT5263)
                                                      ttisdale@tisdale-law.com
                                                      TISDALE & NAST LAW OFFICES, LLC
                                                      200 Park Avenue, Suite 1700
                                                      New York, NY 10166

                                                 1
                              Tel: 212-354-0025
                              Admitted pro hac vice



                              Attorneys for Plaintiff,
                              MITSUI O.S.K. LINES LTD.


Dated: February 9, 2021




                          2
